Title: Enclosure: [Answers to Queries Concerning the Navigation of the Several States], [25 November 1789]
From: Bingham, William
To: Hamilton, Alexander


Answers to Queries concerning the Navigation of the Several States, & foreign Nations
1   Vessels built in this State for the West India & European Trade, are generally betwixt 180 & 300 Tons, & are not So flat bottomed as those of G Britain Holland & Sweden & are Somewhat fuller than those of France.
They do not carry quite as much according to their Tonnage, as the British Dutch or Swedish Ships, but they Sail faster & carry their Cargoes Safer.

2   Ships of the above Tonnage, built of Live Oak & Cedar, compleatly fitted for a four Months Voyage, including Provisions, Premium of Insurance & a Months Pay advanced to the Crew will cost 40 Dollars ⅌ Ton, which is £8.10 Sterling. European Vessels equipped in the Same Manner, will cost at least £13 Sterling ⅌ Ton. The comparative Difference is an Object of Serious Consequence, as effecting the respective Navigation of Europe & of the United States & may be thus illustrated.
A British Ship of 200 Tons will cost to Sea at


£13 Stg⅌ ⅌ Ton
£2600–

Interest of Money P Annum at 5 ⅌ %
£ 130 


Insurance about six Pounds 10% ⅌ Annum
 260 


390 


which in ten Years will amount to
 3900–



6500 

Suppose the Ship at the End of ten years to Sell for
 1500–

There will remain this Ballance
£5000–

The American built ship of the Same Tonnage will cost at £8.10 ⅌ Ton
£1700–

Interest of Money at 6 ⅌ %
£102–


Insurance at the Same rate as the British ship
 170 


272 


which in ten years will amount to
 2720–



4420 

Suppose the Ship at the Expiration of ten years to Sell for
 710 


3710, 

there will be a difference of £1280 Sterling in favor of the American Vessel, arising from the comparative Cheapness, in the first Cost & Outfits.
This Calculation is formed on a Supposition that the Profits of Freights are the Same as they regard both Kinds of Vessels, & that the Expences of fitting out are equal. Whereas it is evident from the lower Price of Provisions, from the Smaller Number of Hands employed in the Navigation of our Vessels in Comparison with the Tonnage, from the comparative shortness of Time in performing our Voyages, & from the general Œconomy that prevails in the Outfits of our Vessels, that we navigate 40 ⅌ % cheaper than the French Spaniards & Portuguese, 15 ⅌ % cheaper than the English & 10 ⅌ % cheaper than the Northern maritime Powers.
3   The Frames of the Ships built in Philadelphia are generally of Live Oak & red Cedar, imported from the Southern States, which will last upwards of 30 Years. The Plank is usually of Oak or Pine, which will require a repair in about 12 to 15 years. Vessels constructed of Common Oak Timbers, are not reputed to last more than 12 Years without very expensive repairs.
4   To Spain Portugal France & England, our ships will perform with facility three Voyages in a Year, except they are exposed to an unusual Detention in Port. To Holland & the Ports of the Baltic, not more than two Voyages can be counted on, from the Navigation being more tedious, & Impediments of various Kinds, more numerous.
The Trade to the West Indies is distinguished for the Despatch with which it is conducted. The Vessels employed in this Traffic are usually of a Construction, calculated for fast Sailing, & the Owners rely much on the quick Employment & frequent returns of their Capitals, by the Expedition of their Voyages, for their eventual Profits.
The Cargoes for the southern Markets of Europe usually consist of Corn Flour & Staves
Considerable Quantities of Tobacco, Shipped principally from Virginia in return for Merchandize furnished from hence, are exported from Philadla. to France & Holland. Rice from Carolina & Georgia frequently finds a Conveyance to Europe, thro the Medium of this Port, which from its great Intercourse with the southern States, receives considerable Quantities of their Produce in Exchange.
To England & Ireland are exported Staves, Oak Plank, Naval stores obtained from No Carolina, Bar & Pig Iron, Flaxseed, Potashes, Bees Wax &c
The Commerce of the West Indies demands a great Variety of Articles—Lumber Flour Indian Corn, Biscuit, Salted Beef & Pork, Hams, Candles, Live Stock, Cyder, Beer & Some Porter, are the principal.
5   In a Ship of about 200 Tons there is usually engaged one Man to Sixteen Tons. In Vessels of a greater Tonnage, there is proportionally a Smaller Number of Seamen, & in those of inferior Size, the ratio increases.
In this essential Disbursment there is relatively much greater Œconomy, than on board the European Vessels. Notwithstanding the inferior Number of Hands employed on board the American Vessels, the Quickness of their Voyages far exceeds that of the European ships.
6   The Master of a Ship has generally 21⅓, the Mate 15 & the Seamen 8½ Dollars ⅌ Month
The Seamen out of this Port are mostly Foreigners & they must be allured by the Temptation of higher Wages (to engage & remain in our Service) than they can procure in European Vessels.
The Provisions with which they are Supplied, are generally computed at about a Pound of Buscuit, & two Pounds of Beef, with an Allowance of a Small Quantity of Flour & Pease (which may be valued at about a shilling) ⅌ Day.
Our Vessels are furnished at a much cheaper rate with Provisions, than those of Europe, & more Œconomy is used in the Expenditure of them.
7   The usual Privilige to a Master, is the Tonnage of about 20 to 30 Barrels, free of freight
On their return Cargo, they are allowed a Small Primage, if the Goods do not belong to the Owners; One half the Passage Money of all Cabin Passengers is their Perquisite & about two thirds of a Dollar, as a Provision for their daily Expences in foreign Ports.
